Citation Nr: 1435008	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel  


INTRODUCTION

The Veteran had active service from September 1950 to April 1952.  He died in October 2010.  The appellant seeks recognition as the surviving spouse of the Veteran.

This issue comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 and April 2011 determinations by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2013 decision the RO determined that the Veteran's death was related to service-connected disability.  The appellant seeks recognition as the surviving spouse of the Veteran for VA benefits purposes.

Evidence in the claims file reveals that the Veteran had a marriage to AE that ended by divorce in 1968.  As for the appellant, in a statement received in October 2010 she indicated that she had been married to JD from December 1968 to 1971.  The appellant asserts that she lived with the Veteran from July 1975 until his death.

An April 2011 RO administrative decision indicates that VA had requested that the appellant submit a copy of her divorce decree from JD.  A copy of the divorce decree from JD is not associated with the claims file, including the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.

In written argument dated in June 2014, the appellant's representative essentially indicated that due to the lack of receipt of certain unspecified documents, the appellant was uninformed of some of the pertinent matters of this case.

It appears that the appellant's claim to be recognized as the surviving spouse of the Veteran has been denied, at least in large part, on the lack of a divorce decree concerning her marriage to JD.  In essence, the lack of a valid divorce decree from JD has resulted in the appellant having a status as still being married to an individual other than the Veteran. 

Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

Based on the circumstances of this case, the Board finds that the appellant should be offered an opportunity to obtain and submit a copy of the divorce decree from JD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the appellant and ask her to submit a copy of her divorce decree from JD as well as any other evidence that supports her claimed divorce from JD.  

2.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the appellant and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



